USDC IN/ND case 3:15-cv-00519-JVB-MGG document 125 filed 09/27/19 page 1 of 3


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                      HAMMOND DIVISION


UNITED STATES SECURITIES AND                                   )
EXCHANGE COMMISSION,                                           )
                                                               )
                  Plaintiff,                                   )
                                                               )
                  v.                                           )        Case No. 3:15-cv-519-JVB-MGG
                                                               )
EARL D. MILLER, 5 STAR COMMERCIAL,                             )
LLC, and 5 STAR CAPITAL FUND, LLC,                             )
                                                               )
                  Defendants, and                              )
                                                               )
MATTHEW D. GINGERICH,                                          )
                                                               )
                  Relief Defendant.                            )


                                                      ORDER

         This Court recently issued an order granting a permanent injunction and various forms of

monetary relief against Defendant Earl D. Miller. (DE 122.) Plaintiff United States Securities

and Exchange Commission now seeks final judgment and a permanent injunction against

Defendants 5 Star Commercial, LLC, and 5 Star Capital Fund, LLC (the “5 Star Defendants”).

(DE 119) This time, however, Plaintiff does not seek monetary relief due to the 5 Star

Defendants’ insolvency. (DE Id. at ¶ 7.) For their part, the 5 Star Defendants consent to the

judgment and injunction. (DE 119-2.) They also “waive the entry of findings of fact and

conclusions of law,” see Fed. R. Civ. P. 52(a), and any objection on the basis of Fed. R. Civ. P.

65(d). (Id. at ¶¶ 3, 7.)

         This case arose from Defendant Miller’s acts of securities fraud.1 The fraud involved


1
  The specifics of Defendant Miller’s involvement in this scheme are set out more fully in this Court’s order of final
judgment against him. (DE 120.)

                                                          1
USDC IN/ND case 3:15-cv-00519-JVB-MGG document 125 filed 09/27/19 page 2 of 3


using the 5 Star Defendants as his “investment” vehicles.2 (DE 87 ¶ 3.) To secure investors, the 5

Star Defendants, through Defendant Miller, made several promises regarding the type and

quality of their investments. (Id. at ¶¶ 50, 67.) The actual investments directly contradicted these

promises, leadings to millions of dollars in losses. (Id.) In the order against Defendant Miller,

this Court explained that these and similar allegations (which became undisputed upon

Defendant Miller’s Rule 37(b) default judgment) justified injunctive relief. (DE 120 at 6–9.)

That logic applies with equal force here because Defendant Miller acted in his capacity as owner

of the 5 Star Defendants. (See DE 87 ¶¶ 35, 55.) Thus, Plaintiff’s motion is granted.

        It is hereby ordered:

        (1) The 5 Star Defendants are permanently restrained and enjoined from violating,

directly or indirectly, 15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5, and 15 U.S.C. § 77q(a).

Pursuant to Fed. R. Civ. P. 65(d)(2), this paragraph also binds the following who receive actual

notice of this Order by personal service or otherwise: (a) the 5 Star Defendants’ officers, agents,

servants, employees, and attorneys; and (b) other persons in active concert or participation with

the 5 Star Defendants or with anyone described in (a).

        (2) The Consent of Defendants 5 Star Commercial, LLC and 5 Star Capital Fund, LLC

(DE 119-2) is incorporated herein with the same force and effect as if fully set forth herein. The

5 Star Defendants shall comply with all of the undertakings and agreements set forth therein.

        (3) This Court shall retain jurisdiction of this matter for the purposes of enforcing the

terms of this Order.

        (4) There being no just reason for delay, pursuant to Fed. R. Civ. P. 54(b), the Clerk is



2
 These facts are taken from Plaintiff’s amended complaint. The 5 Star Defendants never filed an answer to either
Plaintiff’s original or amended complaints. Additionally, the 5 Star Defendants “withdr[ew] any papers filed in this
action to the extent that they deny any allegation in the complaint.” (DE 119-2 ¶ 10.)

                                                          2
USDC IN/ND case 3:15-cv-00519-JVB-MGG document 125 filed 09/27/19 page 3 of 3


ordered to enter this Order forthwith and without further notice.



       SO ORDERED on September 27, 2019.



                                              S/ Joseph S. Van Bokkelen
                                             JOSEPH S. VAN BOKKELEN
                                             UNITED STATES DISTRICT JUDGE




                                                 3
